Citation Nr: 1030425	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty for training from May 1991 to 
August 1991, and active duty from April 1993 to March 2006.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2009 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2010, the appellant testified before the undersigned 
Veteran Law Judge (VLJ).  A copy of the transcript is associated 
with the claims folder.


FINDING OF FACT

The appellant has asthma attributable service.


CONCLUSION OF LAW

Asthma was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
September 2008 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of the 
evidence obtained, the evidence VA was responsible for obtaining, 
and the evidence necessary to establish entitlement to the 
benefits sought including the types of evidence that would assist 
in this matter.  VA further provided the appellant with notice of 
the disability rating and effective date elements of his claim at 
that time.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service, VA, and 
private treatment records have been obtained and associated with 
the claims folder.  VA afforded the appellant an opportunity to 
appear for a hearing.  At this hearing, the Veterans Law Judge 
discussed with the appellant the types of evidence that would aid 
in substantiating his claim.  The Veterans Law Judge further 
advised the appellant to obtain civilian medical records, if 
possible, and asked the appellant whether he wanted his VA 
doctors to provide a statement on whether asthma is related to 
service-as he indicated that they had verbally stated such.  The 
appellant stated that he did not seek a statement from his VA 
doctors, and indicated that he could not remember the names of 
those VA doctors.  The hearing transcript clearly reflects that 
the Veterans Law Judge explored the nature of the issue and 
developed the record through clarifying questions.  The Veteran's 
Law Judge further asked questions regarding the sources of his 
medical treatment, which suggests an attempt to ensure that all 
available records had been obtained and associated with the 
claims folder.  Lastly, the appellant submitted additional 
evidence after the hearing date along with a waiver of 
consideration by the agency of original jurisdiction.  The 
actions of the Veteran's Law Judge comply with 38 C.F.R. § 3.103.

Consistent with VA's duty to assist obligations, VA afforded the 
appellant a VA examination.  The Board notes that this 
examination is adequate as it reflects a pertinent medical 
history, review of the documented medical history, clinical 
findings, and a diagnosis.  Although a medical opinion was not 
provided because the examiner indicated that this would require 
resort to speculation, this does not render the opinion 
inadequate.  Roberts v. West, 13 Vet. App. 185 (1999) (the fact 
that a medical opinion is inconclusive as to the relationship 
does not mean that the examination is inadequate).  Furthermore, 
the adequacy of this examination has not been challenged by 
either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that his claimed respiratory 
problems are a result of combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In this case, the appellant seeks service connection for asthma.  
In May 2010, the appellant provided sworn testimony at a hearing 
before the undersigned Veterans Law Judge.  He reported that he 
believed that his current asthma disability was related to 
service because his symptoms began in service and he recalled 
difficulty breathing during training as a welder at Aberdeen 
Proving Ground.  He further indicated that his symptoms have been 
medically related to service, and this evidence was in the claims 
folder.

The Board has carefully reviewed all the evidence of record, to 
include the treatment records, VA examinations, private medical 
opinion, and the transcript of sworn testimony.  The Board 
concludes that the preponderance of the evidence supports service 
connection for asthma.

Although asthma was not diagnosed in service, service treatment 
records document complaints of wheezing at separation, and 
treatment for cough during active duty.  An emergency room report 
shows complaint of paroxysmal coughing assessed as bronchitis.  
In May 1997, the appellant was seen for cough, assessed as 
possible upper respiratory infection/cough.  Chest x-ray was 
normal.  In September 2005, the appellant again had upper 
respiratory and other symptoms, assessed as an upper respiratory 
infection.  On the medical history portion of his service 
separation examination dated September 2005, the appellant 
reported "yes" to having had or now having "Coughed up blood," 
"Asthma or any breathing problems related to exercise, weather, 
pollens, etc.," Bronchitis," and "Wheezing or problems with 
wheezing."  While clinical evaluation reflects normal lungs and 
chest, there is no indication that any pulmonary function studies 
were performed.  As such, the Board finds that the evidence 
showing no diagnosis in service for asthma has limited probative 
value.

Notably, on VA general VA examination in February 2006-prior to 
service separation-the examiner commented that he observed the 
appellant with wheezes and, on questioning about this, the 
appellant indicated that this had been going on for the past 6 to 
7 months and that his wife had been telling him to get it 
evaluated.  Review of the lungs showed mid and end expiratory 
wheezes throughout the posterior fields, and inspiratory wheezes 
at some areas along with rhonchi.  At this time, the appellant's 
respiratory symptoms were not evaluated and no diagnosis was 
rendered.  As such, this examination report is probative of in-
service symptom and corroborates the appellant's report of in-
service respiratory symptoms. 

While VA treatment records dated September 2006 show that the 
appellant was seen with very minor wheezing, assessed as acute 
bronchitis, and given an albuterol inhaler, VA treatment records 
dated soon thereafter in October 2006 reflect that diagnostic 
testing consistent with asthma.  A May 2007 treatment note 
reflects that the appellant had a past medical history for asthma 
and current medication for an Asmanex inhaler.  On review of the 
systems, the examiner indicated that the appellant had "Known 
asthma, well controlled with inhaler."  It was indicated that 
pulmonary function tests (PFT) performed in October 2006 showed 
mild restriction, with improved results post-bronchodilator 
use."  A copy of this is associated with the claims file.  
Private PFTs dated 2008 also show lung defect; a letter dated 
October 2008 form Pulaski Health Center reflects that these 
findings were characterized as asthma by a pulmonologist.  This 
evidence is probative with regard to establishing that the 
appellant was diagnosed with asthma soon after service discharge.

Report of VA examination dated October 2008 reflects, by history, 
that wheezing started in 1996 in Korea, and that his military 
occupational specialty was welder.  The appellant reported that 
his symptoms became worse shortly before discharge.  PFT showed 
mild restriction.  The diagnosis was "Mild asthma with 
restrictive airway component in setting of marked weight gain 
over the past two years and possible sleep apnea."  The examiner 
indicated that she could not provide an opinion on whether asthma 
was related to service without resort to mere speculation.  She 
commented as follows:  "Evidence from the SMR document a history 
of wheezing with upper respiratory symptoms.  Subsequent records 
document complaint of intermittent wheezing with PFT's suggestive 
of asthma and a restrictive component with good response to 
bronchodilator therapy.  SMRs document no diagnosis of asthma or 
treatment prior to discharge.  All three PFT's above discuss a 
restrictive component which could be related to patient's weight 
gain and obesity or other possible causes, such as sleep apnea."

Private treatment records dated 2009 from a pulmonary practice 
reflect that the appellant presented for evaluation of shortness 
of breath, cough, and wheeze.  By history, these symptoms began 
in service and he was exposed to fumes from his welding duties in 
service.  The appellant requested an opinion on the etiology of 
his current symptoms.  An examination was performed and some 
medical records were reviewed, to include report of VA 
examination dated October 2008, service treatment records mostly 
of 2005, and flow volume loop/spirometry of July 2008.  At this 
time, the examiner indicated that there was not enough data to 
diagnose asthma and further testing was planned.  In June 2009, 
following PFTs and a methacholine challenge, the appellant was 
diagnosed with asthma.  In a letter dated June 2009, the 
physician stated that the appellant has asthma and that "Given 
his symptoms and background, it is very likely that his asthma 
started while he was in the military, and certainly noxious 
stimuli, such as welding, can aggravate symptoms."  This opinion 
is highly probative as it directly relates the appellant's 
diagnosis of asthma to service, indicating that it very likely 
had its onset in service.  The Board finds that this opinion is 
further highly probative as it is the only medical opinion of 
record, it was prepared by a physician skilled in the field of 
respiratory disorders, and the opinion was supported by a 
rationale.

In weighing the evidence of record, the preponderance of the 
evidence supports service connection for asthma.  The appellant 
has a current disability diagnosed as asthma.  Although asthma 
was not formally diagnosed in service, the appellant reports that 
his symptoms began in service.  The appellant is competent to 
report his symptoms.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  He is 
also credible on this matter.  Service separation examination 
corroborates his report of months long in-service symptoms, and 
he has been fairly consistent with regard to his report of 
symptoms post service.  Finally, credible evidence has been 
provided establishing a nexus between the current diagnosis for 
asthma and service.  There is no negative evidence of such a 
relationship and the Board notes that VA examiner declined to 
comment on whether there was a relationship to service.  
Accordingly, the claim is granted.


ORDER

Service connection for asthma is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


